Title: To James Madison from James Barbour, 11 December 1807
From: Barbour, James
To: Madison, James



Sir
Richmond Decr. 11th. 1807

On yesterday a resolution was offered in the house of Delegates, which in point of importance yields to nothing since the adoption of the Constitution.  Its amount is to compel the President upon the application of two thirds of both houses of Congress to remove a Judge.  Upon the propiety of adopting this resolution I have my doubts.  In this difficulty I take the liberty to address you, and request you will be good enough to furnish me with your ideas upon the subject.  You will readily conceive and I trust duly appreciate the motives by which I am actuated.  Impressed as I am very sincerely with the belief that the best interests of our Country are involved in the issue of this question, and labouring under doubts which my mind cannot remove, as to the course I ought to pursue, I feel particularly anxious to profit by the advice of one whom I have been taught to respect from my infancy and in whom my best Judgement reposes unlimited confidence.  If therefore you can snatch so much time from your other avocations as to furnish me with your strictures upon this truly interesting subject before the 21st. Instant (that being the day assigned for its discussion) it will impose an obligation, to discharge which I shall be unable, but by gratitude.  It would also give me great pleasure to hear your opinion upon another proposed amendment to the Constitution of the United States which authorises the State Legislatures upon the concurrence of two thirds to recall a Senator.  Is it within the sphere of the State Legislatures to give the general Government any aid in the approaching crisis?  Of what kind?  And to what extent?  Any communication upon these interesting topics will be deemed confidential.
The prompt and polite attention you were so good as to bestow upon my request made to you in Orange relative to an officers claim, induces me to trespass still farther on your indulgence and request you will be so good as to furnish me with the name of the Gentleman who has the superintendence of the land department, That in future I may address him directly  I have the honor to be very respectfy your Obt. Servant

Js: Barbour

